Title: To James Madison from James Maury, 22 February 1809
From: Maury, James
To: Madison, James



Sir,
American Consulate Liverpool 22d. Feby. 1809

I had the honor of writing to you on the 6th. instant, and am truly mortified to inform you that Embargo breakers have continued to arrive.  I now count within my district, in the whole, from the commencement of this business by the James, twenty two.  Inclosed you have Copies of the reports at this Customhouse of fourteen of them as pr List annexed.  As soon as I can obtain the same particulars of those which have not yet reported, they shall be transmitted.
On the 18th. instant Lord Grenville’s Motion in the House of Peers for revoking the Orders in Council was lost by a Majority of Forty five, Vizt. Seventy for, One hundred & fifteen against.  I have the honor to be with perfect Respect Your most obedt. Servt.

James Maury

